All the matters passed upon by the chancery court, and in regard to which this interlocutory appeal was attempted to be allowed, appertain to the procedural or adjective side of the law, and we have repeatedly held that such rulings are not within the interlocutory appeals statute, Code 1930, sec. 14. Stirling v. Whitney Nat. Bank, 170 Miss. 674, 684, 150 So. 654; Farmers 
Merchants Bank v. Rushing, 175 Miss. 826, 831, 167 So. 784; Marquette Cement Mfg. Co. v. New Amsterdam Cas. Co., 174 Miss. 843, 845, 165 So. 615; Love v. Love, 158 Miss. 785, 787,131 So. 280. *Page 151 
If it may be said that the demurrer of the Indianola Production Credit Association went further than as to questions merely of practice or procedure, the reply is that the only interest the last named defendant could have, would be as a mortgagee, and the record shows that its mortgage was satisfied and cancelled on December 9, 1937, — leaving, therefore, as to that defendant only a moot issue.
Appeal dismissed.